Title: From George Washington to Major General William Heath, 12 November 1778
From: Washington, George
To: Heath, William


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 12th Novr 1778
  
I have your favs. of the 31st ulto and 2d and 3d instants. As I do not think myself at liberty to grant Genl Hamiltons request without the concurrence of Congress I have transmitted the Copy of his letter to them and have desired their immediate answer, that if they do not chuse to comply, the Flag Vessel may not be unnecessarily detained.
I have sent Officers to meet the troops at Enfeild and to conduct them thro’ the State of Connecticut, proper provision will be made from thence to the place of their destination.
